UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: December 31, 2011 Item 1.Schedule of Investments The Marsico Investment Fund Schedule of Investments December 31, 2011 (Unaudited) Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Automobile Manufacturers Tesla Motors, Inc.* Biotechnology Biogen Idec Inc.* Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Diversified Chemicals The Dow Chemical Company Diversified Metals & Mining Freeport-McMoRan Copper & Gold, Inc. Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Home Improvement Retail The Home Depot, Inc. $ % Industrial Conglomerates Danaher Corporation Industrial Gases Praxair, Inc. Industrial Machinery Eaton Corporation Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Time Warner, Inc. Oil & Gas Equipment & Services Halliburton Company Oil & Gas Exploration & Production Anadarko Petroleum Corporation Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Pharmaceuticals Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation TOTAL COMMON STOCKS (Cost $805,525,710) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $13,784,893) TOTAL INVESTMENTS (Cost $819,310,603) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Coach, Inc. Compagnie Financière Richemont SA ADR lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services Visa, Inc. - Cl. A Distributors Li & Fung Ltd. Diversified Banks U.S. Bancorp Wells Fargo & Company Diversified Chemicals PPG Industries, Inc. $ % The Dow Chemical Company Electrical Components & Equipment Rockwell Automation, Inc. Fertilizers & Agricultural Chemicals Monsanto Company Footwear Deckers Outdoor Corporation* NIKE, Inc. - Cl. B General Merchandise Stores Dollar Tree, Inc.* Home Improvement Retail The Home Depot, Inc. Industrial Conglomerates Danaher Corporation Industrial Gases Praxair, Inc. Industrial Machinery Eaton Corporation Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Google, Inc. - Cl. A* Youku.com, Inc. Spon. ADR* IT Consulting & Other Services Accenture plc - Cl. A Cognizant Technology Solutions Corporation - Cl. A* Movies & Entertainment Time Warner, Inc. Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Oil & Gas Exploration & Production Continental Resources, Inc.* Packaged Foods & Meats Mead Johnson Nutrition Company $ % Personal Products The Estee Lauder Companies, Inc. - Cl. A Pharmaceuticals Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants McDonald's Corporation Starbucks Corporation YUM! Brands, Inc. Specialized Consumer Services Sotheby's Specialty Stores Tiffany & Co. Systems Software Check Point Software Technologies Ltd.* TOTAL COMMON STOCKS (Cost $517,410,257) PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series J Pref., 8.000% TOTAL PREFERRED STOCKS (Cost $5,954,707) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U TOTAL UNITS (Cost $11,195,875) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $33,049,024) TOTAL INVESTMENTS(Cost $567,609,863) $ % Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico 21st Century Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc.* Air Freight & Logistics Expeditors International of Washington, Inc. Airport Services Wesco Aircraft Holdings, Inc.* Apparel Retail Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation Application Software ANSYS, Inc.* Informatica Corporation* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail CarMax, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Casinos & Gaming Wynn Resorts Ltd. Computer Hardware Apple, Inc.* Computer Storage & Peripherals Fusion-io, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Electrical Components & Equipment Roper Industries, Inc. $ % Sensata Technologies Holding N.V.* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* Health Care Equipment Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Home Entertainment Software Zynga, Inc. - Cl. A* Homefurnishing Retail Williams-Sonoma, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Bankrate, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Leisure Facilities Vail Resorts, Inc. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Packaged Foods & Meats McCormick & Company, Inc. Pharmaceuticals Abbott Laboratories Real Estate Services Jones Lang LaSalle, Inc. Regional Banks City National Corporation $ % Columbia Banking System, Inc. First Horizon National Corporation Fulton Financial Corporation The PNC Financial Services Group, Inc. Research & Consulting Services Nielsen Holdings N.V. Restaurants Arcos Dorados Holdings, Inc. - Cl. A Chipotle Mexican Grill, Inc.* Panera Bread Company - Cl. A* The Wendy's Company YUM! Brands, Inc. Semiconductors ARM Holdings PLC Soft Drinks Hansen Natural Corporation* Specialty Stores Ulta Salon, Cosmetics & Fragrance, Inc.* Systems Software Red Hat, Inc.* Thrifts & Mortgage Finance First Niagara Financial Group, Inc. Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $388,604,818) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $29,690,955) TOTAL INVESTMENTS (Cost $418,295,773) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Advertising Publicis Groupe S.A. $ % Aerospace & Defense Rolls-Royce Group PLC* Apparel Retail Belle International Holdings Ltd. H&M Hennes & Mauritz AB - Cl. B Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Adidas A.G. Prada S.p.A.* Swatch Group AG Asset Management & Custody Banks Julius Baer Group Ltd.* Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Las Vegas Sands Corp.* Wynn Resorts Ltd. Computer & Electronics Retail Yamada-Denki Co., Ltd. Distillers & Vintners Pernod-Ricard S.A. Distributors Li & Fung Ltd. Diversified Banks ICICI Bank Ltd. Spon. ADR $ % Standard Chartered PLC Diversified Metals & Mining Xstrata PLC Diversified Real Estate Activities Hang Lung Properties Ltd. Sumitomo Realty & Development Co., Ltd. Electrical Components & Equipment Schneider Electric S.A. Sensata Technologies Holding N.V.* Electronic Components HOYA CORPORATION Fertilizers & Agricultural Chemicals Potash Corporation of Saskatchewan, Inc. Hypermarkets & Super Centers Wal-Mart de Mexico S.A.B. de C.V. Industrial Machinery FANUC Corporation Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail Rakuten, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Imax Corporation* Office Electronics Canon, Inc. Oil & Gas Exploration & Production CNOOC Ltd. OGX Petróleo e Gás Participações S.A.* Pacific Rubiales Energy Corp. Tullow Oil PLC Other Diversified Financial Services Citigroup, Inc. $ % Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - Cl. B Roche Holding AG Shire PLC Publishing Reed Elsevier PLC Railroads Canadian National Railway Company Real Estate Operating Companies BR Malls Participacoes S.A. Research & Consulting Services Experian PLC Restaurants Arcos Dorados Holdings, Inc. - Cl. A Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Infineon Technologies AG Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Specialty Chemicals Novozymes A/S - Cl. B Systems Software Check Point Software Technologies Ltd.* Trading Companies & Distributors Marubeni Corporation Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS (Cost $133,391,037) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $2,349,488) TOTAL INVESTMENTS (Cost $135,740,525) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Argentina $ 2.46 % Belgium Brazil Canada China/Hong Kong Colombia Denmark France Germany India Ireland Israel Italy Japan Luxembourg Mexico Netherlands Russia South Korea Spain Sweden Switzerland Taiwan United Kingdom United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc.* $ % Airport Services Wesco Aircraft Holdings, Inc.* Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Adidas A.G. PVH Corp. Application Software SolarWinds, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Cable & Satellite British Sky Broadcasting Group PLC Liberty Global, Inc. - Cl. A* Computer Hardware Apple, Inc.* Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services Visa, Inc. - Cl. A Distributors Li & Fung Ltd. Diversified Banks Standard Chartered PLC U.S. Bancorp Electrical Components & Equipment Sensata Technologies Holding N.V.* Footwear Deckers Outdoor Corporation* $ % Hotels, Resorts & Cruise Lines Home Inns & Hotels Management, Inc. ADR* Industrial Conglomerates Jardine Matheson Holdings Ltd. Internet Software & Services Baidu, Inc. Spon. ADR* Bankrate, Inc.* Google, Inc. - Cl. A* Youku.com, Inc. Spon. ADR* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Managed Health Care Odontoprev S.A. Movies & Entertainment Time Warner, Inc. Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company Oil & Gas Storage & Transportation El Paso Corporation Targa Resources Corporation Packaged Foods & Meats McCormick & Company, Inc. Mead Johnson Nutrition Company Pharmaceuticals Abbott Laboratories Allergan, Inc. Property & Casualty Insurance The Progressive Corporation Research & Consulting Services Nielsen Holdings N.V. Semiconductors Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Specialty Chemicals Celanese Corporation $ % LyondellBasell Industries N.V. - Cl. A Thrifts & Mortgage Finance First Niagara Financial Group, Inc. TOTAL COMMON STOCKS (Cost $325,747,273) Par Value Market Value in Dollars Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Diversified Support Services Aramark Corporation, 8.500%, 2/1/15 Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Restaurants The Wendy's Company, 10.000%, 7/15/16 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $31,828,036) Number of Shares Value Percent of Net Assets PREFERRED STOCKS Regional Banks Fifth Third Capital Trust VI, 7.250% Thrifts & Mortgage Finance First Niagara Financial Group, Inc., 8.625% TOTAL PREFERRED STOCKS (Cost $6,151,945) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $27,352,731) TOTAL INVESTMENTS (Cost $391,079,985) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Brazil $ 1.84 % China/Hong Kong Germany Ireland Netherlands Taiwan United Kingdom United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA lululemon athletica, inc.* Prada S.p.A.* Application Software Informatica Corporation* Asset Management & Custody Banks Julius Baer Group Ltd.* Automobile Manufacturers Bayerische Motoren Werke AG Tesla Motors, Inc.* Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Macau Ltd. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Distributors Li & Fung Ltd. Diversified Chemicals The Dow Chemical Company Electrical Components & Equipment Sensata Technologies Holding N.V.* General Merchandise Stores Dollar General Corporation* $ % Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Bankrate, Inc.* Google, Inc. - Cl. A* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Nestlé S.A. Pharmaceuticals Roche Holding AG Real Estate Operating Companies BR Malls Participacoes S.A. Regional Banks The PNC Financial Services Group, Inc. Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductors ARM Holdings PLC Specialty Chemicals Novozymes A/S - Cl. B $ % TOTAL COMMON STOCKS (Cost $85,653,750) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $2,096,531) TOTAL INVESTMENTS (Cost $87,750,281) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Argentina $ 2.28 % Belgium Brazil Canada China/Hong Kong Denmark Germany Ireland Italy Netherlands Spain Switzerland United Kingdom United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Emerging Markets Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2011 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Apparel Retail Belle International Holdings Ltd. $ % Mr Price Group Ltd. Asset Management & Custody Banks CETIP S.A. - Balcao Organizado de Ativos e Derivativos Auto Parts & Equipment Hyundai Mobis* Automobile Manufacturers Hyundai Motor Company Cable & Satellite Naspers Ltd. - Cl. N Casinos & Gaming Kangwon Land, Inc.* MGM China Holdings Ltd.* Wynn Macau Ltd. Commodity Chemicals Petronas Chemicals Group Bhd Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Sany Heavy Equipment International Holdings Co., Ltd. Department Stores Golden Eagle Retail Group Ltd. S.A.C.I. Falabella Diversified Banks Credicorp Ltd. ICICI Bank Ltd. Spon. ADR PT Bank Rakyat Indonesia Persero Tbk Sberbank of Russia Spon. ADR* Diversified Metals & Mining Antofagasta PLC $ % Diversified Real Estate Activities Hang Lung Properties Ltd. Diversified Support Services Multiplus S.A. Drug Retail Brazil Pharma S.A.* Education Services Anhanguera Educacional Participacoes S.A. Fertilizers & Agricultural Chemicals Sociedad Quimica y Minera de Chile S.A. ADR Food Retail Magnit OJSC Spon. GDR - 144A Home Entertainment Software NCsoft Corporation Hotels, Resorts & Cruise Lines Home Inns & Hotels Management, Inc. ADR* Shangri-La Asia Ltd. Hypermarkets & Super Centers Wal-Mart de Mexico S.A.B. de C.V. Industrial Conglomerates Alliance Global Group, Inc. Industrial Machinery Airtac International Group Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail MakeMyTrip Ltd.* Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. Yandex N.V. - Cl. A* Youku.com, Inc. Spon. ADR* IT Consulting & Other Services Infosys Ltd. ADR Managed Health Care Odontoprev S.A. Office REITs Ascendas India Trust Oil & Gas Exploration & Production CNOOC Ltd. $ % NovaTek OAO - Spon. GDR - 144A OGX Petróleo e Gás Participações S.A.* Pacific Rubiales Energy Corp. Pharmaceuticals Celltrion, Inc.* Real Estate Operating Companies BR Malls Participacoes S.A. Research & Consulting Services Qualicorp S.A.* Semiconductors Hynix Semiconductor, Inc.* Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Systems Software Totvs S.A. Wireless Telecommunication Services Millicom International Cellular S.A. MTN Group Ltd. TOTAL COMMON STOCKS (Cost $4,669,250) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $404,109) TOTAL INVESTMENTS (Cost $5,073,359) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Argentina $ 1.45 % Brazil Chile China/Hong Kong Colombia India Indonesia Luxembourg Malaysia Mexico Peru Philippines Russia South Africa South Korea Taiwan United States(1) $ 100.00 % (1)Includes short-term securities which comprises 8.47% of investment securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review and determination of the appropriate price by the Adviser. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. Foreign Currency Translation - The accounting records of the Funds are maintained in U.S. dollars. Values of securities denominated in foreign currencies are translated into U.S. dollars at 4:00 p.m. ET. Amounts related to the purchase and sale of foreign securities and investment income are translated at the rates of exchange prevailing on the respective dates of such transactions. Reported realized gains on foreign currency transactions arise from sales of portfolio securities, forward foreign currency contracts, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. dollar equivalent of the amounts actually received or paid. The Funds do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held at fiscal year-end. Net unrealized appreciation or depreciation on investments and foreign currency translations arise from changes in the value of assets and liabilities, including investments in securities at fiscal year-end, resulting from changes in the exchange rates and changes in market prices of securities held. Transactions in foreign-denominated assets may involve greater risks than domestic transactions, including currency risk, political and economic risk, regulatory risk and market risk. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more likely-than-not” standard that based on the technical merits have a more than fifty percent likelihood of being sustained by a taxing authority upon examination. A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations contained in the Funds’ Annual and Semi-Annual Reports. The Income Tax Statement requires management of the Funds to analyze all open tax years, fiscal years 2008-2011 as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the period ended December 31, 2011, the Funds did not have a liability for any unrecognized tax benefits. The Funds have no examination in progress and are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. FEDERAL INCOME TAX INFORMATION At December 31, 2011 gross unrealized appreciation and depreciation of investments based on cost for federal income tax purposes were as follows: International Flexible Emerging Focus Growth 21st Century Opportunities Capital Global Markets Fund Fund Fund Fund Fund Fund Fund Cost of Investments $ Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation
